 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    SIEMENS INDUSTRY INC.,                           No. 2:17-cv-02110-TLN-EFB
12                      Plaintiff,
13           v.                                        ORDER GRANTING PLAINTIFF’S
                                                       MOTION FOR LEAVE TO AMEND AND
14    AMERICAN HEAVY MOVING AND                        DENYING DEFENDANT’S MOTION TO
      RIGGING, INC.,                                   DISMISS
15
                        Defendant.
16

17          This matter is before the Court on Plaintiff Siemens Industry Inc.’s (“Plaintiff”) Motion

18   for Leave to Amend, (ECF No. 17), and Defendant American Heavy Moving and Rigging, Inc.’s

19   (“Defendant”) Motion to Dismiss, (ECF No. 5). Each party opposes the other’s motion. (ECF

20   Nos. 11 & 23.) Each party replied to the other’s opposition. (ECF Nos. 22 & 26.) For the

21   reasons detailed below, the Court hereby GRANTS Plaintiff’s Motion for Leave to Amend, (ECF

22   No. 17) and DENIES as moot Defendant’s Motion to Dismiss, (ECF No. 5).

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
 1           I.       FACTUAL AND PROCEDURAL BACKGROUND

 2           Plaintiff Siemens Industry Inc.’s (“Plaintiff”) alleges that in 2013, Siemens Energy Inc.,1

 3   through its purchasing arm Siemens Power Inc., requested Defendant American Heavy Moving

 4   and Rigging, Inc. (“Defendant”) submit a proposal to provide transfer and delivery of a power

 5   transformer that Plaintiff manufactured from rail delivery in Marysville, California to the client,

 6   PG&E, in Dobbins, California. (ECF No. 18-1 ¶¶ 9–10.) Plaintiff alleges Defendant submitted a

 7   proposal, which Plaintiff accepted by sending Defendant Purchase Order No. 3586694. (ECF No.

 8   18-1 ¶ 11.) Plaintiff alleges the purchase order also contained additional terms and conditions,

 9   including a choice of law provision calling for Florida law to apply. (ECF No. 18-1 ¶ 11.)

10   Plaintiff alleges its principle place of business was Orlando, Florida. (ECF No. 18-1 ¶ 2.)

11           Plaintiff alleges Defendant undertook and completed the transfer and delivery of the

12   transformer without objecting to the additional terms. (ECF No. 18-1 ¶ 14.) Plaintiff alleges

13   Defendant delivered the transformer to its final location in Dobbins, CA on October 13, 2013, the

14   transformer was inspected on delivery, and it was determined the transformer had sustained

15   significant internal damage. (ECF No. 18-1 ¶¶ 15–16.) Plaintiff alleges PG&E rejected delivery

16   of the transformer because of the damage, which resulted in a constructive total loss to Plaintiff.

17   (ECF No. 18-1 ¶¶ 15–16.) Plaintiff alleges Defendant is responsible because the transformer was

18   allegedly damaged while in Defendant’s possession. (ECF No. 18-1 ¶ 17.)

19           Plaintiff filed suit on October 11, 2017, as successor and transferee of Siemens Energy

20   Inc., asserting claims for breach of written contract, breach of bailment contract, and negligence.
21   (ECF No. 1.) On November 3, 2017, Defendant moved to dismiss, alleging California’s two-year

22   statute of limitations bars two of Plaintiff’s claims. (ECF No. 5.) The parties agreed to several

23   extensions of time to oppose that motion. (ECF Nos. 6–9.) On January 22, 2018, Plaintiff moved

24   to amend to clarify the role of each party to show Florida’s four-year statute of limitation should

25   apply, and to add as a plaintiff AXA Corporate Solutions, a German corporation which is the

26   subrogated cargo insurer for the loss of the transformer. (ECF No. 18.)
27   1
              In 2015, Plaintiff purchased from Siemens Energy, Inc. all assets and liabilities for its Transformer
     Solutions, Transformers, and High Voltage Products business units. (ECF No. 18-1 ¶ 2.) Plaintiff is, therefore, the
28   successor and/or transferee of Siemens Energy, Inc. in this matter. (ECF No. 18-1 at 1.)
                                                                2
 1           II.     STANDARD OF LAW

 2           Federal Rule of Civil Procedure 15(a)(1) permits a plaintiff to amend the complaint as a

 3   matter of right within (l) 2l days after serving it; or (2) after the defendant files a responsive

 4   pleading or a Rule 12(b), (e) or (f) motion. Under Federal Rule of Civil Procedure 15(a)(2), if a

 5   plaintiff moves for leave to amend after 21 days, a court should grant leave to amend “freely.”

 6           A court need not grant leave, however, if the defendant can show that amendment would

 7   be futile. In re Western States Wholesale Natural Gas Antitrust Litigation, 715 F.3d 716, 738

 8   (9th Cir. 2013). A proposed amendment is futile if there are no set of facts the plaintiff can prove

 9   to demonstrate a valid claim or defense. Leitner v. Sadhana Temple of New York, Inc., No. CV

10   13-07902 MMM (Ex), 2014 WL 12591666, *7 (C.D. Cal. May 8, 2014) (citing Miller v. Rykoff-

11   Sexton, 845 F.2d 209, 214 (9th Cir. 1988)). If the plaintiff’s claims are barred by the statute of

12   limitation, the court may deny leave to amend based on futility. DCD Programs, Ltd. v.

13   Leighton, 833 F.2d 183, 188 (9th Cir. 1987). When a defendant asserts amendment is futile due

14   to the statute of limitations, the court must determine whether the proposed claims are time-

15   barred. Forcier v. Microsoft Corp., 123 F. Supp. 2d 520, 530 (N.D. Cal. Nov. 13, 2000).

16   Granting or denying leave to amend a complaint is generally within the discretion of the district

17   court. Swanson v. United States Forest Serv., 87 F.3d 339, 343 (9th Cir. 1996).

18           If a complaint fails to state a plausible claim, “‘[a] district court should grant leave to

19   amend even if no request to amend the pleading was made, unless it determines that the pleading

20   could not possibly be cured by the allegation of other facts.’” Lopez v. Smith, 203 F.3d 1122,
21   1130 (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 484, 497 (9th Cir. 1995));

22   see also Gardner v. Marino, 563 F.3d 981, 992 (9th Cir. 2009) (finding no abuse of discretion in

23   denying leave to amend when amendment would be futile). Although a district court should

24   freely give leave to amend when justice so requires under Rule 15(a)(2), “the court’s discretion to

25   deny such leave is ‘particularly broad’ where the plaintiff has previously amended its

26   complaint[.]” Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d 502, 520 (9th Cir.
27   2013) (quoting Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir. 2004)).

28   ///
                                                         3
 1                  A. ANALYSIS

 2          Plaintiff states it requests leave to amend to clarify the contracting parties’ identities and

 3   identify an interested party to justify the selection of Florida law in the purchase order’s choice of

 4   law provision. (ECF Nos. 18 at 3–4; 26 at 2–3.) Plaintiff argues the need to amend did not

 5   become apparent until Defendant moved to dismiss because Plaintiff could not have anticipated

 6   Defendant would challenge the application of the choice of law provision. (ECF No. 18 at 1.)

 7   Defendant opposes, arguing the choice of law provision in the purchase order is unenforceable, so

 8   California law applies and Plaintiff’s claims are barred by California’s two-year statute of

 9   limitation. (ECF No. 23 at 3–4.) Defendant argues the claims should be dismissed, therefore, it

10   would be futile for Plaintiff to amend. (ECF No. 23 at 3–4.)

11          Federal courts sitting in diversity apply the conflict of laws rule of the forum state.

12   Ledesma v. Jack Stewart Produce, Inc., 816 F.2d 482, 484 (9th Cir. 1987). This Court applies

13   California’s conflict of law rule to determine whether California or Florida’s statute of limitation

14   applies. California courts apply the principles set forth in the Restatement (Second) of Conflict of

15   Laws Section 187 to determine the enforceability of choice of law provisions in arm’s length

16   transactions. Nedlloyd Lines B.V. v. Super. Ct., 3 Cal. 4th 459, 464–65 (1992). This reflects a

17   strong policy favoring enforcement of these provisions. Id. at 465.

18          Under this approach, a court first determines (1) whether the state selected has a

19   substantial relationship to the parties or the transaction, or (2) whether there is any other

20   reasonable basis for the parties' choice of law. Nedlloyd, 3 Cal. 4th at 466. A substantial
21   relationship exists where one of the parties is domiciled or incorporated in the chosen state. Id. at

22   467. Here, Plaintiff alleges that at the time of the agreement in 2013, one of the contracting

23   parties had its principle place of business in Florida. (ECF No. 18-1 at 2.) This is sufficient to

24   establish both a substantial relationship to Florida and a reasonable basis for choosing Florida law

25   to govern the agreement. ABF Capital Corp. v. Osley, 414 F.3d 1061, 1065–66 (9th Cir. 2005)

26   (finding both substantial relationship and reasonable basis established for New York choice of
27   law provision where New York limited partnerships were on one side of the transaction and the

28   corporation which was to benefit had its principal place of business in New York).
                                                         4
 1           If “either test is met, the court must next determine whether the chosen state's law is

 2   contrary to a fundamental policy of California.” Nedlloyd, 3 Cal. 4th at 466 (emphasis original).

 3   If Florida law presents “a fundamental conflict with California law, the court must then determine

 4   whether California has a ‘materially greater interest than the chosen state in the determination of

 5   the particular issue....’” Id. (quoting Rest., § 187, subd. (2)).

 6           Here, the California and Florida statutes of limitations governing claims for breach of a

 7   bailment contract and negligence differ. Florida’s statute is four years, whereas California's

 8   statute of limitations is two years. Fla. Stat. § 95.11(3); Cal. Civ. Proc. Code § 339(1). Plaintiff

 9   filed suit on October 11, 2017, for damage discovered on October 13, 2013. Plaintiff’s claims

10   would be timely under Florida law but time-barred under California law. Courts addressing

11   similar cases have determined that a two year difference in the statute of limitations is a “small

12   discrepancy” which “does not mean the statutes are in conflict,” and that applying the longer

13   statute of limitations “is not contrary to a fundamental policy of California.” J.P. Morgan Chase

14   Bank, N.A. v. Shea Mortg., Inc., No. CV139128-PSG-JCGX, 2014 WL 12696354, at *4 (C.D.

15   Cal. Nov. 14, 2014) (holding the New Jersey choice-of-law provision was enforceable and that

16   New Jersey's six-year limitation applied to the plaintiff’s claims for breach rather than

17   California’s two-year limitation) (quoting Lehman Bros. Holdings v. First Priority Fin., Inc., No.

18   12–CV–1500–JAM–KJN, 2013 WL 753496, at *3 (E.D. Cal. Feb. 27, 2013)); see also ABF

19   Capital Corp., 414 F.3d at 1066. Plaintiff’s amendment, therefore, is not futile.

20           Accordingly, the Court grants Plaintiff’s Motion for Leave to Amend and denies as moot
21   Defendant’s Motion to Dismiss.

22                   B. CONCLUSION

23           For the foregoing reasons, the Court hereby GRANTS Plaintiff’s Motion for Leave to

24   Amend, (ECF No. 17), and DENIES as moot Defendant’s Motion to Dismiss, (ECF No. 5). The

25   Clerk of the Court is directed to file Plaintiff’s First Amended Complaint on the docket.

26   ///
27   ///

28   ///
                                                          5
 1          IT IS SO ORDERED.

 2   Dated: January 2, 2019

 3

 4

 5                              Troy L. Nunley
 6                              United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  6
